Citation Nr: 0030872	
Decision Date: 11/28/00    Archive Date: 12/01/00	

DOCKET NO.  99-13 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease with emphysema secondary to inservice 
tobacco use.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1951 to 
September 1953.  

This matter comes before the Board of Veterans' Appeals on 
appeal from a February 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  


REMAND

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon 
inservice tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.  

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether service 
connection should be established depends upon affirmative 
answers to the following three questions:  (1) Whether 
nicotine dependence may be considered a disease for purpose 
of the laws governing veterans' benefits, (2) whether the 
veteran acquired a dependence on nicotine in service, and 
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  VAOPGCPREC 19-97, 
62 Fed. Reg. 37,954 (1997).  In a May 1997 memorandum, the 
Under Secretary for Health stated that nicotine dependence 
may be considered a disease for VA compensation purposes.  
The determination as to whether a veteran is dependent on 
nicotine is a medical question.  

The Board recognizes that on July 22, 1998, the President 
signed "Internal Revenue Service Restructuring and Reform Act 
of 1998" into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  112 Stat. 685, 865-66 (1998) (codified at 
38 U.S.C.A. § 1103).  However, this new section applies only 
to claims filed after June 9, 1998.  As the veteran in the 
present case filed his claim in April 1998, the statutory 
change will not affect the disposition of this appeal. 

An April 1998 letter from T. B. G., M.D., a private 
physician, (Dr. G.), indicates that the veteran has chronic 
obstructive pulmonary disease secondary to heavy cigarette 
consumption.  

The report of a November 1998 VA fee-basis examination 
reflects the examiner's opinion that it was not as likely 
that the veteran's inservice use of tobacco products resulted 
in chronic obstructive pulmonary disease.  Further, nicotine 
dependence did not begin during the veteran's military 
service and the nicotine dependence was not as likely the 
causal relationship of the current chronic obstructive 
pulmonary disease and emphysema.  

A June 1999 VA treatment record reflects that the veteran's 
chronic obstructive pulmonary disease is most probably from 
his chronic continuous smoking of nearly 45 years.  An 
August 1999 letter from J. W. T., M.D., a private physician, 
(Dr. T.), reflects that the veteran became nicotine addicted 
and now suffered from chronic pulmonary disease, having 
smoked since 1950.  

Some private treatment records have been associated with the 
record on appeal, but it is unclear if all private treatment 
records from Dr. T., and Dr. G., have been associated with 
the record on appeal.  During the veteran's personal hearing, 
in September 2000, at pages 9 through 11, it was indicated 
that the veteran was in receipt of Social Security benefits, 
and that one of the disabilities considered in awarding him 
these benefits was his chronic obstructive pulmonary disease.  
The record does not reflect that treatment records since 
December 1999 from the VA medical facility in Dublin, 
Georgia, have been associated with the record on appeal.  
Further, with consideration of the recent passage of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (Act), it would appear that additional 
notification and development is warranted.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should notify the veteran and 
his representative that the veteran 
should submit medical evidence indicating 
that his nicotine dependence developed 
during his active service and that his 
currently manifested chronic obstructive 
pulmonary disease with emphysema is 
related to tobacco use during active 
service and tobacco use that occurred as 
a result of his nicotine dependence that 
developed during active service.

2.  After obtaining any necessary 
authorization, the RO should request 
copies of all records relating to any 
treatment of the veteran for chronic 
obstructive pulmonary disease with 
emphysema from Dr. G., Dr. T., the VA 
medical facility in Dublin, Georgia, from 
December 1999 to the present, and all 
records, both administrative and medical, 
from the Social Security Administration 
relating to any disability determination 
regarding the veteran. 

3.  Then, the RO should arrange for a VA 
pulmonary examination by a 
board-certified specialist, if available, 
to determine the etiology of any 
currently manifested chronic obstructive 
pulmonary disease with emphysema.  All 
indicated tests and studies should be 
conducted and all findings described in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report must reflect that 
such review was accomplished.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran developed 
nicotine dependence during his active 
service.  The examiner is also requested 
to provide an opinion as to whether it is 
at least as likely as not that any 
currently manifested chronic obstructive 
pulmonary disease with emphysema is 
related to the veteran's tobacco use 
during his active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

4.  If the RO is unable to obtain all 
relevant records sought, it should notify 
the veteran in accordance with the Act.  
After insuring that the Act has been 
fully complied with the RO should 
readjudicate the issue on appeal.

5.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued to the veteran and 
his representative and they should be 
afforded the appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


